t c memo united_states tax_court chief industries inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date gerald p laughlin kent o littlejohn and frank j reida for petitioner william r davis jr for respondent memorandum findings_of_fact and opinion laro judge petitioner seeks redetermination of deficiencies in federal_income_tax for the taxable years ended date and of dollar_figure and dollar_figure respectively the issues relate solely to respondent’s disallowance of a claimed deduction for the taxable_year ended date the deficiencies arose in taxable years because respondent’s adjustment affected the amount of the general_business_credit carried forward and applied to the taxable_year ended date after concessions by the parties we are left to decide whether petitioner may deduct a dollar_figure payment that it made to its former employee shareholder virgil r eihusen v eihusen petitioner made the payment to v eihusen in relinquishment of its obligations under an employment agreement with him and in settlement of various legal claims which he had filed against petitioner at the same time petitioner also paid v eihusen other_amounts in reacquisition of all of his stock in petitioner we hold that petitioner may deduct the dollar_figure payment under sec_162 as an ordinary and necessary business_expense and that sec_162 does not preclude this deduction unless otherwise indicated section references are to the internal_revenue_code applicable to the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact many facts were stipulated and we incorporate the parties’ stipulation of facts and the accompanying exhibits by this reference when the petition was filed petitioner’s principal_place_of_business was in nebraska background petitioner is a manufacturer that was established in its principal founder v eihusen was closely involved with petitioner’s business operations for several decades under his leadership petitioner grew from a small construction company with two employees into a large conglomerate which during each of the subject years had over dollar_figure million in gross_sales and over big_number employees petitioner’s growth was attributable in part to its addition of key employees and its strategic acquisitions in v eihusen voluntarily relinquished his position as petitioner’s president to his son robert g eihusen r eihusen v eihusen retained his positions as chairman of petitioner’s board_of directors board and its chief_executive_officer ceo in these capacities v eihusen continued to play a leading role on special projects one of which was petitioner’s acquisition of an ethanol plant in hastings nebraska because of its need for expansion of the ethanol facility petitioner required additional financing after extensive negotiations with several financial institutions petitioner entered into a dollar_figure million loan agreement loan agreement with the boatmen’s national bank of st louis bank on date the loan agreement contained various covenants restricting petitioner’s ability to alter its business practices without previous approval from the bank also in in furtherance of his continuing efforts to explore investment opportunities for petitioner v eihusen considered having petitioner pursue a joint_venture equity_investment in russia russia project members of the board became concerned that pursuing the russia project could cause petitioner to breach one or more of the covenants spelled out in the loan agreement removal of v eihusen and its immediate aftermath on date the board held a special meeting meeting at which it removed v eihusen as petitioner’s chairman and ceo and elected r eihusen to these positions at this time v eihusen remained one of petitioner’s directors shareholders and employees also at the meeting the board elected r eihusen linda m berney barbara j saladen and david schocke as the sole members of the administration committee esop committee of the employee_stock_ownership_plan esop of chief industries inc petitioner had established the esop and the related trust in and had appointed first national bank of omaha first national to serve as trustee commencing at the meeting and continuing afterward v eihusen and the board engaged in a prolonged struggle over managerial control of petitioner v eihusen was then the largest but neither majority nor controlling shareholder of petitioner by virtue of his direct ownership of big_number shares of common_stock big_number of which were restricted shares and his indirect ownership of big_number shares of common_stock held through the esop the board did not want v eihusen to be able to dictate the course of action with respect to petitioner’s management and business affairs v eihusen desired to regain managerial control of petitioner and to protect his lifetime investment therein on date petitioner and v eihusen entered into an employment agreement employment agreement the employment agreement provided that v eihusen could use the title chairman of the board emeritus but could not hold himself out as able to bind petitioner or to direct hire or fire any employee of petitioner petitioner’s obligations under the employment agreement included continuing to pay v eihusen an annual salary of dollar_figure to provide him with health and dental benefits and to reimburse him for vehicle and office expenses in specified monthly amounts the employment agreement did not have a definite term but could be terminated by petitioner upon breach of that agreement by v eihusen following the meeting v eihusen met with lawyers and discussed various courses of action relating to among other matters his removal as petitioner’s chairman and ceo v eihusen on several occasions also communicated with first national representatives and objected to first national in its role as the esop’s trustee voting the esop’s shares in petitioner as directed by the esop committee because of what he believed was the esop committee’s conflict of interest first national continued receiving directives from the esop committee with respect to voting the esop’s shares in petitioner the voting maintained v eihusen’s lack of control of petitioner’s board and management esop litigation because it was receiving conflicting directives from the esop committee and from v eihusen first national on date filed a lawsuit in the u s district_court for the district of nebraska esop litigation under the caption first national bank of omaha as trustee of the chief industries inc employee_stock_ownership_plan and trust plaintiff vs chief industries inc robert g eihusen linda m berney david schocke barbara saladen as members of the administration committee of the chief industries inc employee_stock_ownership_plan virgil r eihusen individually and robert g eihusen individually defendants first national essentially sought through this lawsuit a declaratory_judgment that it might vote the shares in petitioner held by the esop in accordance with the specific directives of the esop committee and that such actions were a reasonable exercise of its discretion in its capacity as the esop’s trustee at that time dollar_figure percent of the outstanding shares in petitioner were held by the esop v eihusen counterclaimed in the esop litigation alleging conflict of interest and self-dealing on the part of the esop committee he sought a ruling that the esop’s trustee was required to allow passthrough voting of the esop’s shares in petitioner in accordance with the direction of the participants in date the district_court ruled that petitioner could direct the esop’s trustee on the voting of the esop’s shares in petitioner v eihusen’s counterclaims were not included in this ruling and they remained pending v eihusen had in his answer also cross-claimed against the esop committee alleging a breach of fiduciary duty conversion and civil conspiracy he sought through these cross-claims both equitable relief and compensatory_damages the district_court found these cross-claims to be preempted by federal_law and dismissed them on date intermodal litigation on or about date petitioner and mid-am intermodal sales co mid-am entered into a plan_of_reorganization mid-am purchase agreement the mid-am purchase agreement was negotiated and executed without the knowledge of v eihusen who was still a member of the board at that time pursuant to the mid-am purchase agreement petitioner acquired mid-am and mid- am’s sole shareholder thomas hastings hastings received among other things big_number shares of stock in petitioner a put and the entitlement to more shares as an earn-out the consideration received by hastings a college friend of r eihusen was unusually generous as compared with the consideration petitioner used in other acquisitions and v eihusen believed that this transaction was undertaken for the purpose of diluting his ownership_interest in petitioner v eihusen filed a third-party complaint in the esop litigation against members of the board alleging that they committed a breach of fiduciary duty owed to him and to other shareholders of petitioner and that they engaged in civil conspiracy subsequently he amended the third-party complaint to name petitioner and hastings as defendants v eihusen prayed in the third-party complaint for an injunction the rescission of agreements among and between petitioner mid-am and hastings an award of attorney’s fees and costs and for the ordering of other types of relief on date the district_court dismissed the third-party complaint as amended for lack of subject matter jurisdiction following this dismissal v eihusen on date filed a lawsuit in the district_court of hall county nebraska intermodal litigation against petitioner thomas hastings individually and r eihusen linda m berney melvin auch and carolyn loschen as members of the board v eihusen alleged in this lawsuit that the named board members had breached a fiduciary duty and he prayed for the cancellation and rescission of the mid-am purchase agreement and any stock issuance thereunder or alternatively an order that petitioner issue additional shares to v eihusen to restore his voting rights and power to the same as it was before the acquisition of mid-am other forms of relief v eihusen prayed for were various injunctions attorney’s fees and costs negotiations for settlement the board believed petitioner’s position to be strong in both the esop litigation and the intermodal litigation and vigorously denied any wrongdoing on the part of it and petitioner at the same time the board appreciated the risks involved in litigation and was mindful of the substantial time and expense that petitioner needed to devote to this litigation in accordance with these considerations petitioner and v eihusen considered a settlement proposal on date date proposal under which v eihusen would withdraw his claims in the esop litigation and intermodal litigation and surrender all of his stock in petitioner petitioner r eihusen and v eihusen amended that proposal on date under the amended proposal date proposal v eihusen would transfer all of his stock in petitioner either owned directly or indirectly through the esop to petitioner r eihusen or an entity controlled by r eihusen and would withdraw any claim against petitioner its directors and its officers v eihusen would also immediately place big_number of those shares in an escrow account and would agree to forfeit those shares to r eihusen if v eihusen breached any of the agreed-upon terms petitioner in turn would under the date proposal agree to forgive a judgment hall county judgment that it had received against v eihusen pay v eihusen dollar_figure per share for big_number shares of stock in petitioner that he owned directly and big_number shares of stock in petitioner that he owned indirectly through the esop pay v eihusen dollar_figure per share for big_number restricted shares of stock in petitioner convey to v eihusen a fee simple ownership free of liens of real_property known as the indian head golf club certain real_estate adjacent to it and all related personal_property necessary to operate that business and indemnify v eihusen under certain circumstances this judgment arose from v eihusen’s obligation with respect to a mid-1980s loan made by petitioner to a partnership in which v eihusen was a partner the judgment amounted to dollar_figure including interest as of date the parties stipulated that the value of the indian head continued which were significantly more limited in scope than those contained in the date proposal the final settlement and share repurchase as contemplated by the date proposal petitioner and v eihusen entered into an agreement for the purchase and sale of stock and settlement of claims on date definitive agreement the definitive agreement replaced and superseded all of the previous agreements and set forth the entire understanding between the parties with respect to its subject matter the terms of the definitive agreement were generally similar to the terms of the date proposal one of the significant differences between the documents was the form of conveyance of the indian head golf club assets instead of an outright transfer of the assets petitioner and v eihusen engaged in an exchange of stock with petitioner transferring to v eihusen all of the shares of indian head golf club inc in exchange for big_number unrestricted shares of stock in petitioner so as to purportedly qualify that exchange for tax-free treatment under sec_355 the definitive agreement also contained the obligation of petitioner and r eihusen to make a joint tender offer tender offer for all issued and outstanding shares of common_stock in petitioner except for shares owned by v eihusen continued golf club and the related property was dollar_figure r eihusen or members of the latter’s immediate_family the tender offer was required to be set at a minimum of dollar_figure per share after the execution of the definitive agreement but before its closing on date closing v eihusen alleged that petitioner had defaulted on the definitive agreement with respect to a clause that obligated petitioner to continue operating the indian head golf club in the ordinary course of business in settlement of this allegation petitioner agreed to assume the lease obligations for certain golf carts thereby incurring an additional cost of dollar_figure golf cart adjustment as contemplated by the definitive agreement the parties thereto exchanged certain items at closing specifically petitioner transferred to v eihusen dollar_figure in redemption of big_number unrestricted shares of stock in petitioner owned directly by him r eihusen transferred to v eihusen dollar_figure million in exchange for big_number unrestricted shares of stock in petitioner owned directly by him petitioner transferred to v eihusen dollar_figure in redemption of big_number unrestricted shares of stock in petitioner owned indirectly by him through the esop petitioner transferred to v eihusen all of the shares of indian head golf club inc in redemption of big_number unrestricted shares of stock in petitioner owned directly by him and petitioner transferred to v eihusen dollar_figure in redemption of big_number restricted shares of stock in petitioner owned directly by him petitioner also transferred to v eihusen dollar_figure forgave the hall county judgment of dollar_figure and factored in the golf cart adjustment of dollar_figure in release of litigation and employment claims which v eihusen had or may have had primarily against petitioner and its directors officers and employees v eihusen in turn delivered to petitioner in addition to the noted shares of stock certificates evidencing dismissal with prejudice of all claims which he had outstanding against petitioner in both the esop litigation and the intermodal litigation a global release of all claims he may have had against petitioner its subsidiaries first national the esop committee and petitioner’s officers directors employees and agents his resignation as a director officer and employee of petitioner and his release of petitioner’s obligations under the employment agreement petitioner deducted dollar_figure dollar_figure dollar_figure dollar_figure as an ordinary and necessary business_expense noting on its tax_return that this expense was a lawsuit settlement cost respondent disallowed the deduction determining that the payment in question was a nondeductible expense either because it was capital or because it was made in connection with petitioner’s reacquisition of its stock opinion the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving them wrong rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the examination of the taxpayer’s records for the subject year began after date and the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue in that the record is sufficient for us to decide this case on its merits and neither party alleges the applicability of sec_7491 or of any other exception we need not and do not decide the burden_of_proof issue d’angelo v commissioner tcmemo_2003_295 we decide first whether the disputed payment of dollar_figure is otherwise deductible as an ordinary and necessary busine sec_3 respondent argues that petitioner has failed to establish that the dollar_figure was not paid as consideration for the redeemed stock we find to the contrary respondent does not question the fairness of the price paid for the stock in petitioner presuming without conceding that the price approximated the value of the stock in petitioner we note that petitioner can pinpoint dollar_figure as attributable to its settlement of the litigation and employment claims by subtracting from the total consideration paid under the definitive agreement the total consideration paid for the stock expense under sec_162 given our conclusion that it is we decide second whether its deduction is precluded by sec_162 which applies to payments made in connection with the reacquisition of stock sec_162 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify for a deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 116_tc_374 respondent argues that petitioner may not deduct its payment of dollar_figure to v eihusen under sec_162 for many of the same reasons respondent advances in connection with sec_162 namely that the payment was made in connection with petitioner’s reacquisition of its stock or in other words in connection with an acquisition of a capital_asset respondent also argues for purposes of sec_162 that the payment in question is a capital_expenditure because the claims settled by this payment originated with v eihusen’s attempt to regain his former positions with petitioner according to respondent ensuring that this attempt is unsuccessful can increase the value of petitioner petitioner argues that the payment is deductible under sec_162 in that the payment was made in part to defend against attacks on petitioner’s business practices and as to the rest made in cancellation of an employment agreement we agree with petitioner this court has recently concluded that an expenditure must be capitalized when it creates or enhances a separate and distinct asset produces a significant future benefit or is incurred in connection with the acquisition of a capital_asset lychuk v commissioner supra pincite respondent focuses his argument on the first and third prongs respondent does not assert and thus we have no occasion to find that any portion of petitioner’s payment to v eihusen produced a significant long-term benefit to petitioner so as to require that this payment be capitalized under 503_us_79 as to the third prong ie an expense incurred in connection with the acquisition of a capital_asset we reject that argument for the reasons discussed infra as to sec_162 as to the first prong ie creation or enhancement of a separate and distinct asset we conclude below that the test of lincoln sav loan is satisfied with respect to both the litigation settlement and the release of the employment agreement and therefore reject that argument as well pursuant to the definitive agreement petitioner and r eihusen purchased all of v eihusen’s stock in petitioner for dollar_figure contemporaneously with that purchase but independent therefrom petitioner also transferred to v eihusen a value of dollar_figure in settlement of existing and potential disputes between the two of them and in relinquishment of v eihusen’s rights under the employment agreement more specifically petitioner paid part of the dollar_figure to v eihusen to settle all of the claims which he advanced against petitioner in the esop litigation and the intermodal litigation and to settle all other claims which he may have had against petitioner first national the esop committee and petitioner’s directors officers employees and agents petitioner paid the rest of the dollar_figure to v eihusen for his resignation as a director officer and employee of petitioner and for his release of petitioner from its obligations under the employment agreement as to the portion of the payment pertaining to the settlement of litigation payments made to settle litigation are deductible as ordinary and necessary business_expenses when they have business origin and otherwise satisfy the mandates of sec_162 427_f2d_429 7th cir 59_tc_634 37_tc_845 oliver v commissioner tcmemo_1997_84 a settlement payment has business origin when the transaction or activity causing the litigation originates in a trade_or_business the potential consequences of a failure to prosecute or defend the litigation are secondary see 397_us_572 372_us_39 wells fargo co v commissioner supra pincite anchor coupling co v united_states supra pincite the courts have created three independent tests which are helpful to determine whether a settlement payment with a business origin is deductible these tests are whether the taxpayer payor lacked confidence that it would have prevailed in the lawsuit if it was not settled whether the taxpayer payor made the payment to avoid damages or liability which might have resulted in the absence of the settlement and whether the belief held by the taxpayer payor concerning the validity of the claim against him or her was justified to the extent that a reasonable person in his or her place would have thought that settlement was necessary old town corp v commissioner supra pincite an answer in the affirmative to any of these tests tends to establish that the settlement payment is deductible under sec_162 here the claims underlying the settlement payment and alleging mismanagement by petitioner of its business originated in petitioner’s business decision to remove v eihusen as its chairman and ceo in addition in accordance with the three tests enunciated by the court in old town corp we conclude that members of the board lacked confidence that petitioner would prevail in the subject litigation petitioner made the settlement payment to avoid damages or liability it could have incurred absent the settlement and members of the board were justified in taking v eihusen’s claims seriously and acted reasonably in attempting to settle the esop litigation and the intermodal litigation so as to reduce the expenditure of time and the money also applying the test of 403_us_345 to the portion of petitioner’s payment made to settle the esop litigation and the intermodal litigation we find that it was paid_or_incurred during the subject years was incurred in connection with petitioner’s trade_or_business as it was directly related to petitioner’s business practices was an expense was a necessary expense in that petitioner was required to expend a significant amount of resources in defending itself and its directors officers and employees and hence settled the claims so as to avoid larger expenditures in continuing to litigate without any certainty of prevailing and was an ordinary_expense in that litigation and the associated settlement costs commonly arise in the course of conducting business in view of the foregoing we conclude that the portion of the dollar_figure relating to the settlement of litigation is deductible under sec_162 as an ordinary and necessary business_expense as to the portion of the payment made in discharge of petitioner’s outstanding obligations under the employment agreement that portion also qualifies for deductibility under sec_162 to the extent it meets that section’s requirements 37_tc_172 driskill hotel co v commissioner a memorandum opinion of this court dated date applying the test of commissioner v lincoln sav loan association supra to the portion of petitioner’s payment made to discharge its obligations under the employment agreement we find that this portion was paid_or_incurred during the subject years was incurred in connection with petitioner’s trade_or_business as it was directly related to conducting petitioner’s business was an expense was a necessary expense in that petitioner had an obligation to compensate v eihusen pursuant to the employment agreement and was an ordinary_expense in that costs associated with maintaining or terminating an employment relationship commonly arise in the course of conducting business thus we hold that petitioner is entitled to deduct the portion of its payment to v eihusen relating to the employment agreement in sum we find petitioner’s payment of dollar_figure to v eihusen to be deductible under sec_162 as an ordinary and necessary business_expense because we conclude that the entire payment is deductible we need not and do not apportion that payment between the litigation settlement and the employment agreement sec_162 respondent argues that petitioner may not deduct the payment of dollar_figure because it was made in connection with a reacquisition of stock under sec_162 we disagree with respondent sec_162 disallows an otherwise allowable deduction for any amounts paid_or_incurred by a corporation in connection with the reacquisition of its stock by enacting this provision in congress wished to provide expressly that all expenditures incurred in reacquisition by a corporation of its own stock are nonamortizable capital expenditures in that the record establishes that petitioner’s redemption of its shares owned by v eihusen was a reacquisition under sec_162 our inquiry focuses on whether petitioner’s payment of dollar_figure to v eihusen occurred in connection with that reacquisition the phrase in connection with has been ascribed a broad meaning both with respect to sec_162 and with respect to other statutory sections see eg 416_us_500 905_f2d_1182 8th cir revg and remanding 91_tc_917 ft howard corp v commissioner 103_tc_345 supplemented by 107_tc_187 an expense however does not fall within the broad meaning afforded it under sec_162 simply because the expense is paid at a time that is proximate to a redemption as the conferees made explicit in their report underlying the enactment of sec_162 while the phrase in connection with a redemption is intended to be construed broadly the provision is not intended to deny a deduction for otherwise deductible amounts paid in a transaction that has no nexus with the redemption other than being proximate in time or arising out of the same general circumstances for example if a corporation redeems a departing employee’s stock and makes a payment to the employee in discharge of the corporation’s obligations under an employment contract the payment in discharge of the contractual obligation is not subject_to disallowance under this provision payments in discharge of other types of contractual obligations in settlement of litigation or pursuant to other actual or potential legal obligations or rights may also be outside the intended scope of the provision to the extent it is clearly established that the payment does not represent consideration for the stock or expenses related to its acquisition and is not a payment that is a fundamental part of a standstill or similar agreement h conf rept vol ii at ii-168 to ii-169 1986_3_cb_1 the same conference_report also explains that sec_162 does not apply to a discharge of a corporate obligation even when an employment contract and a redemption agreement are contained in the same document and are negotiated at the same time id at ii-169 n c b vol pincite the setting here is specifically referenced in the conference_report which places outside of sec_162 both a payment in settlement of litigation and a payment in discharge of a corporation’s obligation to a departing employee respondent attempts to downplay this portion of the report and in fact does not even discuss it focusing instead on our opinion in ft howard corp v commissioner supra and on the opinion of the court_of_appeals for the eighth circuit in huntsman v commissioner supra for the proposition that the phrase in connection with is construed broadly to reach all costs connected in any way with a company’s reacquisition of its stock respondent observes that v eihusen’s lawsuits centered on his attempt to retain his lost positions and that these claims were settled at the same time as his stock was redeemed respondent draws from this proximity and the broad construction given to the phrase in connection with that the first event occurred in connection with the second event we agree with respondent that sec_162 reaches broadly to deny deductibility of all expenses which are paid in connection with a reacquisition of stock and does not simply encompass those amounts which were paid for the reacquired stock itself we disagree with respondent however that the payment in question was made in connection with the reacquisition of stock within the meaning of sec_162 in accordance with the quoted legislative_history underlying sec_162 payments although arising out of the same general circumstances as a reacquisition and made proximate thereto are not denied deductibility by sec_162 when they lack any other nexus to the reacquisition such may be the case the conference_report clarifies where as here a reacquisition payment is accompanied by a payment in settlement of claims as to litigation or employment in ft howard the taxpayer incurred expenses in obtaining funds necessary to effect a leveraged_buyout lbo we concluded that these financing expenses except for certain interest payments were incurred in connection with the lbo because the lbo would not have been possible without the financing we found that the financing costs were both a cause and an effect of the redemption we noted that financing was necessary to the transaction as a whole and was an integral part of a detailed plan id pincite here by contrast there was no similar relationship between petitioner’s settlement of the litigation and employment claims on the one hand and its repurchase of shares on the other hand in fact the two transactions are not linked in any way except that they were executed and negotiated by the same parties and at the same time in huntsman the court_of_appeals for the eighth circuit construed the meaning of the phrase in connection with in the context of sec_461 which allows for the deduction of points paid on indebtedness incurred in connection with the purchase or improvement of a principal_residence the court read the statute to require that the incurrence of indebtedness needs only to have an association or relation with the purchase of a residence to be connected with that purchase the court allowed the taxpayers to deduct points which they paid nearly years after the acquisition of their residence to obtain financing used to satisfy their original 3-year balloon loan id pincite6 in our case we find no association or relation between petitioner’s repurchase of v eihusen’s stock and the settlement of the referenced claims we have considered all arguments of the parties related to our holdings set forth herein and to the extent not discussed find those arguments to be irrelevant or without merit decision will be entered for petitioner
